Fourth Court of Appeals
                                  San Antonio, Texas
                                          June 1, 2016

                                     No. 04-16-00206-CV

                IN THE INTEREST OF J.G.A. AND M.A.A., CHILDREN,

                  From the 73rd Judicial District Court, Bexar County, Texas
                               Trial Court No. 2015-PA-01023
                      Honorable Cathleen M. Stryker, Judge Presiding


                                        ORDER
        In this accelerated appeal of the March 22, 2016 order terminating Appellant’s parental
rights, Appellant’s brief was due on May 5, 2016. See TEX. R. APP. P. 38.6(a). We granted
Appellant’s first motion for extension of time to file the brief until May 26, 2016. On the due
date, Appellant filed a second motion for extension of time to file the brief until June 9, 2016.
See id. R. 38.6(d).
        Appellant’s motion is GRANTED. Appellant’s brief is due on June 9, 2016. See id.
Any further motion for extension of time to file Appellant’s brief will be disfavored. See
TEX. R. JUD. ADMIN. 6.2, (directing courts of appeals to dispose of parental rights termination
suits “[w]ithin 180 days of the date the notice of appeal is filed”).



                                                    _________________________________
                                                    Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of June, 2016.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court